                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MFALME EL BEY,

               Plaintiff,

        v.                                                 Case No. 19-cv-476-JPG-MAB

 CITY OF CENTRALIA, TOM ASHBY, DAVID
 SAUER, WILLIAM “BILL” SMITH, HOWARD
 JONES, BOBBY PATTON, BRIAN ATCHISON,
 GREG DODSON, MICHAEL PEEBLES, MARION
 COUNTY SHERIFF DEPARTMENT, RICH
 STEVENSON, ANTHONY DECKER, MARK
 MILLER, STEVE FOX and JOHN DOES 1-5,

               Defendants.

                                        JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed with

prejudice.

DATED: August 29, 2019

                                           MARGARET M. ROBERTIE, Clerk of Court

                                           s/Tina Gray, Deputy Clerk



Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE
